
	

115 S2398 IS: To amend title 31, United States Code, to provide that activities relating to the training and readiness of the reserve components of the Armed Forces during a lapse in appropriations shall constitute voluntary services that may be accepted by the United States.
U.S. Senate
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2398
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2018
			Mr. Hoeven introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 31, United States Code, to provide that activities relating to the training and
			 readiness of the reserve components of the Armed Forces during a lapse in
			 appropriations shall constitute voluntary services that may be accepted by
			 the United States.
	
	
		1.Treatment of activities relating to training and readiness of the Armed Forces during a lapse in
 appropriations as voluntary services acceptable by the United StatesSection 1342 of title 31, United States Code, is amended by adding at the end the following new sentence: However, the term does include any portion of a fiscal year during which the appropriation bill for the fiscal year for the Department of Defense or the Department of Homeland Security, as applicable, has not become law and an Act or joint resolution making continuing appropriations for the fiscal year is not in effect, but only with respect to activities relating to the training and readiness of the Armed Forces (including the National Guard and the Reserves) carried out during such portion of the fiscal year..
		
